Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  December 23, 2020                                                                Bridget M. McCormack,
                                                                                                 Chief Justice

  160284                                                                                David F. Viviano,
                                                                                        Chief Justice Pro Tem

                                                                                      Stephen J. Markman
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                   Richard H. Bernstein
            Plaintiff-Appellee,                                                      Elizabeth T. Clement
                                                                                     Megan K. Cavanagh,
                                                                                                      Justices
  v                                                        SC: 160284
                                                           COA: 346488
                                                           Roscommon CC: 17-007903-FC
  MICHAEL ALLEN STEAD,
           Defendant-Appellant.

  _________________________________________/

          By order of February 4, 2020, appellate counsel was directed to file a
  supplemental brief addressing the reasons for his failure to secure the filing of the
  necessary transcripts as required by MCR 7.205(B)(4) and MCR 7.210(B)(1)(a). The
  supplemental brief having been received, the application for leave to appeal the May 20,
  2019 order of the Court of Appeals is again considered. Pursuant to MCR 7.305(H)(1),
  in lieu of granting leave to appeal, we REMAND this case to the Roscommon Circuit
  Court for further proceedings consistent with this order. Appellate counsel concedes that
  his failure to order transcripts was the product of his unfamiliarity with the relevant court
  rules. The defendant, through no fault of his own, was denied meaningful appellate
  review of his convictions and sentences. See Halbert v Michigan, 545 US 605 (2005).
  On remand, the trial court shall permit the defendant to “order from the court reporter or
  recorder the full transcript of testimony and other proceedings in the trial court or
  tribunal,” MCR 7.210(B)(1)(a), or if appropriate, “some portion less than the full
  transcript,” MCR 7.210(B)(1)(c). The trial court shall also permit the defendant to file a
  motion for a declaration of indigency for purposes of obtaining transcripts at public
  expense under MCR 6.433(B). If the defendant chooses to file such a motion, the trial
  court shall determine whether he is indigent using the criteria set forth in MCR 6.005(B).
  Once transcripts have been ordered and arrangements for payment have been made, the
  court reporter shall prepare the requested transcripts in accord with the procedures
  outlined in MCR 7.210(B)(3). Thereafter, the defendant may file an application for leave
  to appeal in the Court of Appeals for consideration under the standard for direct appeals,
  and/or any appropriate post-conviction motions in the trial court, within 42 days of the
  filing of the requested transcripts. In all other respects, leave to appeal is DENIED,
                                                                                                              2

because we are not persuaded that the remaining questions presented should be reviewed
by this Court.

      We do not retain jurisdiction.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        December 23, 2020
       t1216
                                                                            Clerk